Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          24-OCT-2018
                                                          08:06 AM


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                 vs.

        JOSEPH D. JONES, also known as Bobby R. Williams,
                 Petitioner/Defendant-Appellant,

                                 and

                   JANA PYNE, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 14-1-1296)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Joseph D. Jones’s

application for writ of certiorari filed on September 4, 2018, is

hereby rejected.

          DATED:    Honolulu, Hawaii, October 24, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson